ORDER
Tsoucalas, Senior Judge:
Upon consideration of plaintiffs’ motion for expedited remand to correct clerical errors and defendant’s cross-motion for leave to correct an additional clerical error, it is hereby
Ordered that the plaintiffs’ motion and defendant’s cross-motion are granted; and it is further
Ordered that this case is remanded to the U.S. Department of Commerce to
A. Correct its computer program with respect to the final results for NSK-RHP in Antifriction Bearings (Other Than Tapered Roller Bearings) and Parts Thereof From France, Germany, Italy, Japan, Singapore, and the United Kingdom; Final Results of Antidumping Duty Administrative Reviews, 62 Fed Reg. 2081 (Jan. 15, 1997), as follows:
1. Calculate credit for constructed value separately by class of merchandise;
2. Calculate constructed value credit by convertingthe pound sterling values to U.S. dollars once only;
3. Sample cylindrical roller bearings sales correctly;
4. Include credit insurance in calculating DSELCOP;
5. Weigh the values for total home market selling expenses (TOT-SELLH) and total home market movement expenses (TOTMOVEH) by a factor of two to establish uniform weighting of home market expenses;
6. Apply the default credit period for those U.S. sales missing payments dates to net selling price (defined as the original selling price less billing adjustments and rebates); and
7. Multiply the entered value for sampled U.S. sales by the weighting factor only once when calculating importer-specific duty rates;
B. Recalculate NSK-RHP’s margins following the correction of the above clerical errors; and
C. File the remand results within 30 days of the date this order is entered.